Citation Nr: 1606723	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-24 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida.


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred at the Munroe Regional Medical Center from December 11, 2013, through December 19, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 administrative decision by the North Florida/South Georgia Veterans Health System in Gainesville, Florida.


REMAND

The Veteran seeks reimbursement for private medical expenses.  The Veteran was discharged from the Munroe Regional Medical Center on December 19, 2013, and had 90 days to file a reimbursement claim.  38 C.F.R. § 17.1004(c).  The agency of original jurisdiction has determined that the Veteran did not file a timely claim for reimbursement for private medical expenses.

While the June 2014 statement of the case indicates that the Veteran's claim was denied on March 26, 2014, it is unclear to the Board as to what date the Veteran's claim was received, and on what document or by what manner said claim was submitted.

The claims file includes a copy of a March 7, 2014, bill (on a "Health Insurance Claim Form" 1500) from the Munroe Regional Medical Center.  The bill is addressed to the Gainesville VA.  There is no indication as to whether or when that bill was received by VA.

Additional development is necessary to confirm that the Gainesville VA received the March 7, 2014, Munroe Regional Medical Center bill.  Further, it should be specifically found when and how the Veteran's claim for reimbursement expenses was received by VA.  In this regard, the claims file contains internal documents which appear to indicate that the Veteran's claim was deemed untimely as early as March 14, 2014, which appears to be within the 90 day time for filing a timely claim.  In addition, other internal documents indicate that Clinical Tracking Records were created on December 18, 2013, and December 20, 2013, regarding the hospitalization.

Accordingly, the case is REMANDED for the following action:

1.  Locate an original copy of the March 7, 2014, Munroe Regional Medical Center bill, preferably with a date stamp, and associate it with the claims file.  All search efforts must be documented and continued until it is apparent further efforts would be futile.  If an original copy cannot be found, notify the Veteran and representative of the unavailability and search efforts with a copy of that notice placed in the claims file.

2.  Then, readjudicate the claim.  Make a specific finding regarding when and by what manner the Veteran's claim for reimbursement of medical expenses was received by VA.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

